Digitally signed by
                                                                         Reporter of
                                                                         Decisions
                                                                         Reason: I attest to
                        Illinois Official Reports                        the accuracy and
                                                                         integrity of this
                                                                         document
                               Appellate Court                           Date: 2019.01.24
                                                                         15:00:29 -06'00'




                  People v. Walker, 2018 IL App (4th) 170877



Appellate Court    THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellant, v.
Caption            DONALD P. WALKER, Defendant-Appellee.



District & No.     Fourth District
                   Docket No. 4-17-0877



Filed              September 13, 2018



Decision Under     Appeal from the Circuit Court of McLean County, No. 17-TR-14593;
Review             the Hon. William A. Yoder, Judge, presiding.



Judgment           Affirmed.


Counsel on         Jason Chambers, State’s Attorney, of Bloomington (Patrick Delfino,
Appeal             David J. Robinson, and Erin Wilson Laegeler, of State’s Attorneys
                   Appellate Prosecutor’s Office, of counsel), for the People.

                   James E. Chadd, Jacqueline L. Bullard, and James Henry Waller, of
                   State Appellate Defender’s Office, of Springfield, for appellee.



Panel              JUSTICE TURNER delivered the judgment of the court, with opinion.
                   Justices Knecht and DeArmond concurred in the judgment and
                   opinion.
                                             OPINION

¶1       On July 20, 2017, defendant, Donald P. Walker, was stopped for an improper left turn and
     received a ticket for driving while his license was revoked (625 ILCS 5/6-303 (West 2016)).
     On October 4, 2017, defendant filed a motion to suppress evidence from the stop, asserting the
     police officer who stopped him lacked reasonable, articulable suspicion defendant had violated
     the law. As a result, defendant argued the evidence obtained by the State as a result of the stop
     was obtained in violation of defendant’s right to be free of unreasonable searches and seizures.
     After an October 31, 2017, hearing, the circuit court granted defendant’s motion to suppress.
     The State filed a certificate of impairment and this appeal. On appeal, the State argues the
     circuit court erred by granting defendant’s motion to suppress because Officer Manuel
     Hernandez did have the requisite reasonable suspicion to stop defendant for committing a
     traffic violation. The State also argues, assuming we find the stop was improper, application of
     the exclusionary rule is inappropriate under the circumstances here. We affirm.

¶2                                        I. BACKGROUND
¶3       The parties are in agreement with regard to the facts in this case. At around 12:30 a.m. on
     July 20, 2017, defendant drove his car out of a gas station by making a right turn onto Hershey
     Road in Bloomington, Illinois. Defendant then proceeded north on Hershey Road, eventually
     moving into the left turn lane as he approached the intersection of Hershey Road and Empire
     Street. The traffic light was red, and defendant stopped at the intersection. When the light
     turned green, defendant made a left turn onto Empire Street, exiting the intersection into the
     farthest available westbound lane, which was the northernmost lane. After making his left turn,
     defendant was proceeding in a westerly direction on Empire Street, which had two lanes for
     westbound traffic. Immediately after defendant exited the intersection, Officer Hernandez
     stopped defendant for making an improper left turn because defendant did not exit the
     intersection into the nearest westbound lane of traffic on Empire Street.
¶4       After defendant testified as to what occurred, the State moved for a directed verdict.
     Pursuant to section 11-801 of the Illinois Vehicle Code (625 ILCS 5/11-801 (West 2016)), the
     State argued defendant was required to turn into the nearest westbound lane. Because
     defendant did not do so, the traffic stop was valid. The circuit court denied the State’s motion
     for a directed verdict.
¶5       Officer Hernandez testified he was traveling behind defendant on Hershey Road. Like
     defendant, the officer moved into the left-hand turn lane to turn west on Empire Street. Another
     vehicle was between Officer Hernandez and defendant. When the traffic light turned green,
     defendant made a left turn into the farthest westbound lane. The officer testified he pulled
     defendant over for making an improper left turn. On cross-examination, defense counsel and
     the police officer had the following exchange:
                 “[DEFENSE COUNSEL]: Officer, when you pulled Mr. Walker over, it was for a
             wide turn; is that correct?
                 [OFFICER HERNANDEZ]: Yes, sir.
                 [DEFENSE COUNSEL]: Your understanding of that statute, what is the
             appropriate way to make a left turn?



                                                 -2-
                 [OFFICER HERNANDEZ]: When there’s two lanes, it’s to stay in the closest lane
             in case—like in that intersection, going south on Hershey, you have a turning lane to go
             east, another one to go directly south, and I believe a third lane that gives you an option
             to go directly south, and make a turn to go west on Empire.
                 [DEFENSE COUNSEL]: Now, turning into the nearest lane on a left turn, is that
             required by the law or is it simply best practice?
                 [OFFICER HERNANDEZ]: That’s what I’ve read. That’s how I interpret it, yes.”
     The State presented no other evidence.
¶6       The State made the following argument to the court:
                 “The State would reiterate our argument in that the key to this section is that the last
             line says that whenever practicable, the left turn shall be made in the portion of the
             intersection to the left of the center of the intersection thereby making it safe for other
             vehicles to enter the intersection if needed as proper for them. For example, if there was
             an oncoming car that needed to turn right, they would be able to do so according to that
             same section in number one. If the vehicle was not required to be in the left-hand lane,
             that would cause a potentially dangerous situation. In this situation, the law just says
             that a left turn need to go left at the intersection whenever practicable. There has been
             no evidence presented or anything that, that shows that this—that there was any
             circumstances that made that ability to turn into the left most lane not available to the
             Defendant. He had that opportunity. And then because he had that opportunity, he had
             that requirement in that the left turn shall be made in that portion of the intersection.
             For those reasons, we’re asking that the motion to suppress be denied.”
     Defense counsel responded no one testified defendant was to the right of the center of the
     intersection. Further, the officer did not testify defendant placed anyone in danger or violated
     the Vehicle Code in any other manner. According to defense counsel, the police officer made
     the stop based on a misunderstanding of section 11-801 of the Vehicle Code (625 ILCS
     5/11-801 (West 2016)).
¶7       The trial court noted the facts were not in dispute and the question before it was an issue of
     law. According to the court, the plain language of section 801(a)(2) allowed defendant to exit
     the intersection into either of the westbound lanes of traffic. With regard to the last line of
     subsection (a)(2), which was the focus of the State’s argument, the court noted:
                 “So, if you look at the language in the statute, the intersection is where the two
             different streets actually converge and make contact with one another. So it[’]s
             between the four corners of the intersection. I, I agree with Mr. McIntyre’s analysis of
             that section of the statute; that it means when you’re turning left and there’s oncoming
             traffic turning left, you’re to turn before you get to the center of that intersection so that
             you don’t run into each other as you’re making your left-hand turn. In other words,
             northbound traffic on Hershey would turn to the south and west of a vehicle that was
             southbound on Hershey turning east. So, I, I think it’s clear from this statute and the
             plain meaning of this statute is a defendant could turn into either of the westbound lanes
             of Empire. And I’m going to grant the motion to suppress because that was the only
             reason that the officer stopped him.”
     As a result, the court granted defendant’s motion to suppress.



                                                   -3-
¶8        On November 29, 2017, the State filed a timely notice of appeal from the circuit court’s
       grant of defendant’s suppression motion and a certificate of impairment. Accordingly, this
       court has jurisdiction under Illinois Supreme Court Rule 604(a)(1) (eff. July 1, 2017).

¶9                                              II. ANALYSIS
¶ 10       On appeal, the State challenges the circuit court’s ruling granting defendant’s motion to
       suppress, arguing the traffic stop was legal because Officer Hernandez had reasonable,
       articulable suspicion defendant violated the law. According to the State, section 11-801(a)(2)
       unambiguously required defendant to enter the leftmost lane legally available when he
       executed the left turn in this case. In the alternative, the State argues section 11-801(a)(2) is
       ambiguous and Officer Hernandez conducted a lawful traffic stop. Finally, the State contends
       the circuit court erred in excluding evidence recovered after the stop regardless of the legality
       of the stop itself.
¶ 11       In reviewing a circuit court’s ruling on a motion to suppress evidence, this court applies a
       two-part standard of review. People v. Timmsen, 2016 IL 118181, ¶ 11, 50 N.E.3d 1092. First,
       we uphold the circuit court’s factual findings unless they are against the manifest weight of the
       evidence. Timmsen, 2016 IL 118181, ¶ 11. In this case, the parties are in agreement as to the
       facts. Second, this court reviews de novo the circuit court’s ultimate legal conclusion regarding
       whether suppression is warranted. Timmsen, 2016 IL 118181, ¶ 11.
¶ 12       Both the fourth amendment to the United States Constitution (U.S. Const., amend. IV) and
       article I, section 6, of the Illinois Constitution (Ill. Const. 1970, art. I, § 6) protect individuals
       against unreasonable searches and seizures. Timmsen, 2016 IL 118181, ¶ 9. “The touchstone of
       the fourth amendment is ‘the reasonableness in all the circumstances of the particular
       governmental invasion of a citizen’s personal security.’ ” Timmsen, 2016 IL 118181, ¶ 9
       (quoting Terry v. Ohio, 392 U.S. 1, 19 (1968)). Illinois courts construe the search-and-seizure
       provision of the Illinois Constitution in the same manner as the fourth amendment. See People
       v. Fitzpatrick, 2013 IL 113449, ¶ 24, 986 N.E.2d 1163 (noting it would construe article I,
       section 6, of the Illinois Constitution of 1970 in the same manner as the fourth amendment).
¶ 13       A police officer’s acts of “stopping a vehicle and detaining its occupants constitute a
       ‘seizure’ within the meaning of the fourth amendment.” Timmsen, 2016 IL 118181, ¶ 9. Such
       seizures, commonly referred to as vehicle stops, are analyzed under the principles set forth in
       Terry, 392 U.S. 1. Timmsen, 2016 IL 118181, ¶ 9. “Pursuant to Terry, a police officer may
       conduct a brief, investigatory stop of a person where the officer reasonably believes that the
       person has committed, or is about to commit, a crime.” Timmsen, 2016 IL 118181, ¶ 9. “The
       officer must have a ‘reasonable, articulable suspicion’ that criminal activity is afoot.”
       Timmsen, 2016 IL 118181, ¶ 9 (quoting Illinois v. Wardlow, 528 U.S. 119, 123 (2000)). While
       “reasonable, articulable suspicion” constitutes a less demanding standard than probable cause,
       the police “officer’s suspicion must amount to more than an ‘inchoate and unparticularized
       suspicion or “hunch” ’ of criminal activity.” Timmsen, 2016 IL 118181, ¶ 9 (quoting Terry,
       392 U.S. at 27). Moreover, “[t]he investigatory stop must be justified at its inception[,] and the
       officer must be able to point to specific and articulable facts which, taken together with rational
       inferences from those facts, reasonably warrant the governmental intrusion upon the
       constitutionally protected interests of the private citizen.” Timmsen, 2016 IL 118181, ¶ 9.
¶ 14       In judging the police officer’s conduct, this court applies an objective standard and
       considers, “ ‘would the facts available to the officer at the moment of the seizure or the search

                                                     -4-
       “warrant a man of reasonable caution in the belief” that the action taken was appropriate?’ ”
       Timmsen, 2016 IL 118181, ¶ 9 (quoting Terry, 392 U.S. at 21-22). When evaluating a vehicle
       stop’s validity, “we consider ‘the totality of the circumstances—the whole picture.’ ” (Internal
       quotation marks omitted.) Timmsen, 2016 IL 118181, ¶ 9 (quoting United States v. Sokolow,
       490 U.S. 1, 8 (1989)). “If reasonable suspicion is lacking, the traffic stop is unconstitutional
       and evidence obtained as a result of the stop is generally inadmissible.” People v. Gaytan, 2015
       IL 116223, ¶ 20, 32 N.E.3d 641.
¶ 15       An officer may justifiably stop a vehicle based on his observation of a traffic violation.
       People v. Sorenson, 196 Ill. 2d 425, 433, 752 N.E.2d 1078, 1084 (2001). Here, the State
       asserted defendant violated section 11-801(a)(2) of the Vehicle Code (625 ILCS
       5/11-801(a)(2) (West 2016)) because he exited the intersection by entering the farthest, instead
       of the nearest, westbound lane of traffic. Section 11-801(a)(2) provides the following:
               “Required position and method of turning. (a) The driver of a vehicle intending to turn
               at an intersection shall do so as follows:
                       ***
                       (2) The driver of a vehicle intending to turn left at any intersection shall
                   approach the intersection in the extreme left-hand lane lawfully available to traffic
                   moving in the direction of travel of such vehicle, and after entering the intersection,
                   the left turn shall be made so as to leave the intersection in a lane lawfully available
                   to traffic moving in such direction upon the roadway being entered. Whenever
                   practicable the left turn shall be made in that portion of the intersection to the left of
                   the center of the intersection.” 625 ILCS 5/11-801(a)(2) (West 2016).
       In this case, pursuant to the State’s interpretation of the statute, defendant was required to use
       the nearest westbound lane of traffic. We disagree.
¶ 16       A court’s primary objective in construing a statute “is to give effect to the legislature’s
       intent, presuming the legislature did not intend to create absurd, inconvenient or unjust
       results.” Gaytan, 2015 IL 116223, ¶ 23. “The best indication of that intent is the statutory
       language, given its plain and ordinary meaning.” Gaytan, 2015 IL 116223, ¶ 23. “If possible,
       the court must give effect to every word, clause, and sentence ***.” People v. Ellis, 199 Ill. 2d
       28, 39, 765 N.E.2d 991, 997 (2002). A court “must not read a statute so as to render any part
       inoperative, superfluous, or insignificant; and it must not depart from the statute’s plain
       language by reading into it exceptions, limitations, or conditions the legislature did not
       express.” Ellis, 199 Ill. 2d at 39. The construction of a statute presents a question of law, which
       we review de novo. Gaytan, 2015 IL 116223, ¶ 23.
¶ 17       The first sentence of section 11-801(a)(2) is a compound sentence and states (1) the law as
       to what lane—“the extreme left-hand lane”—a driver must be in when approaching an
       intersection to make a left turn and (2) the law as to what lane—“a lane lawfully available to
       traffic moving in such direction upon the roadway being entered”—the driver should use when
       exiting the intersection. The second sentence of subsection (a)(2), which is the focus of the
       State’s argument, states the law as to what the driver should do within the intersection:
       “Whenever practicable the left turn shall be made in that portion of the intersection to the left
       of the center of the intersection.”
¶ 18       Pursuant to a plain reading of section 11-801(a)(2), which we do not find to be ambiguous,
       defendant did not violate the law by exiting the intersection into the farthest westbound lane of


                                                     -5-
       traffic on Empire Street. For this court to agree with the State’s interpretation of this
       subsection, we would have to depart from the plain language of the statute by reading into the
       statute exceptions, limitations, or conditions the legislature did not express, and we would have
       to deem other parts of the statute superfluous. This court would have to determine the
       legislature intended (1) for the last sentence of subsection (a)(2) to be read to restrict what lane
       a driver could exit an intersection—without any language in the sentence to that effect—and
       (2) for language in the first sentence—“the left turn should be made so as to leave the
       intersection in a lane lawfully available to traffic moving in such direction” (emphasis
       added)—to be ignored. We will not interpret this statute in the manner suggested by the State.
       Based on the evidence and a plain reading of the unambiguous language of section
       11-801(a)(2), defendant did not violate any statute justifying the traffic stop by exiting the
       intersection in the farthest westbound lane of Empire Street.
¶ 19       The State’s reliance on State v. Steen, 2004 MT 343, ¶ 8, 324 Mont. 272, 102 P. 3d 1251,
       and State v. Graham, 2014-Ohio-3283, 17 N.E.3d 112, ¶ 19, as persuasive authority that
       section 11-801(a)(2) requires a driver to exit an intersection in the nearest lawful lane of traffic
       is misplaced. Those cases are easily distinguishable as the statutes at issue in both of those
       cases are not written as clearly as section 11-801(a)(2). Those statutes contained the same
       language:
               “At any intersection where traffic is permitted to move in both directions on each
               roadway entering the intersection, an approach for a left turn shall be made in that
               portion of the right half of the roadway nearest the center line thereof and by passing to
               the right of such center line where it enters the intersection and after entering the
               intersection the left turn shall be made so as to leave the intersection to the right of the
               center line of the roadway being entered. Whenever practicable the left turn shall be
               made in that portion of the intersection to the left of the center of the intersection.”
               (Emphasis added.) Steen, 2004 MT 343, ¶ 8; Graham, 2014-Ohio-3283, ¶ 12.
       Section 11-801(a)(2) is more specific as to what lane a driver making a left turn can exit an
       intersection, stating in relevant part, “the left turn shall be made so as to leave the intersection
       in a lane lawfully available to traffic moving in such direction upon the roadway being
       entered.” This language gave defendant the right to leave the intersection in either westbound
       lane of Empire Street as both westbound lanes were available to traffic moving straight
       through the intersection on Empire Street.
¶ 20       As we have concluded section 11-801(a)(2) is not ambiguous, the State’s alternative
       argument “the traffic stop was still lawful due to the ambiguity of the statutory language” also
       fails. The United States Supreme Court in Heien v. North Carolina, 574 U.S. ___, ___, 135 S.
       Ct. 530, 536, 539 (2014), did hold reasonable suspicion justifying a traffic stop “can rest on a
       mistaken understanding of the scope of a legal prohibition” as long as the mistaken
       understanding of the law was objectively reasonable. With regard to the objective standard, the
       Court stated, “We do not examine the subjective understanding of the particular officer
       involved.” Heien, 574 U.S. at ___, 135 S. Ct. at 539. In addition, the Court declared, “[A]n
       officer can gain no Fourth Amendment advantage through a sloppy study of the laws he is
       duty-bound to enforce.” Heien, 574 U.S. at ___, 135 S. Ct. at 539.
¶ 21       Justice Kagan, who was joined by Justice Ginsburg, concurred with the majority’s
       reasoning but wrote separately to elaborate on the majority’s holding regarding the objectively
       reasonable standard. According to Justice Kagan:

                                                    -6-
                    “A court tasked with deciding whether an officer’s mistake of law can support a
               seizure thus faces a straightforward question of statutory construction. If the statute is
               genuinely ambiguous, such that overturning the officer’s judgment requires hard
               interpretive work, then the officer has made a reasonable mistake. But if not, not. As
               the Solicitor General made the point at oral argument, the statute must pose a ‘really
               difficult’ or ‘very hard question of statutory interpretation.’ [Citation.] And indeed,
               both North Carolina and the Solicitor General agreed that such cases will be
               ‘exceedingly rare.’ ” Heien, 574 U.S. at ___, 135 S. Ct. at 541 (Kagan, J., concurring,
               joined by Ginsburg, J.).
       In this case, the plain language of section 11-801(a)(2) does not present a difficult or hard
       question of statutory interpretation. The statute clearly allows a driver making a left turn to exit
       the intersection into any available lane of traffic moving in the proper direction. The officer’s
       misunderstanding of section 11-801(a)(2) was not objectively reasonable. As a result, the
       officer’s stop of defendant’s vehicle was not justified.
¶ 22       As we have found the stop of defendant’s vehicle was not constitutionally justified, we
       next turn to the State’s argument the exclusionary rule should not be applied under the
       circumstances in this case. The State bases its argument on our supreme court’s opinion in
       People v. LeFlore, 2015 IL 116799, ¶ 22, 32 N.E.3d 1043. In LeFlore, the court noted “[t]here
       is no constitutional right to have the evidence resulting from an illegal search or seizure
       suppressed at trial.” LeFlore, 2015 IL 116799, ¶ 22. “[A]pplication of the exclusionary rule
       has been restricted to those ‘unusual cases’ where it can achieve its sole objective: to deter
       future fourth amendment violations.” LeFlore, 2015 IL 116799, ¶ 22.
¶ 23       According to our supreme court, the deterrent benefits of suppression must outweigh its
       heavy costs for the exclusionary rule to be appropriate. LeFlore, 2015 IL 116799, ¶ 23. A court
       must look at the particular circumstances in a case to determine whether (1) a police officer
       acted with an objectively reasonable good faith belief his action was within the law or (2) the
       officer’s conduct involved only simple, isolated negligence. If the officer’s action meets either
       of these criteria, no illicit conduct needs to be deterred by suppressing evidence discovered as a
       result of the police action and the evidence should not be suppressed. LeFlore, 2015 IL
       116799, ¶ 24. When determining whether this good-faith exception to the exclusionary rule
       applies in a case, “a court must ask the objectively ascertainable question whether a reasonably
       well trained officer would have known that the search was illegal in light of all of the
       circumstances.” (Internal quotation marks omitted.) LeFlore, 2015 IL 116799, ¶ 25.
¶ 24       In this case, the objectively ascertainable question would be whether a reasonably
       well-trained officer would have known the traffic stop was not valid because the defendant did
       not violate section 11-801(a)(2) of the Vehicle Code (625 ILCS 5/11-801(a)(2) (West 2016)).
       We note the State has not identified any binding judicial authority interpreting section
       11-801(a)(2) upon which a law enforcement officer could have in good-faith relied upon to
       require a driver to exit an intersection into the nearest lawfully available lane of traffic when
       making a left turn.
¶ 25       This is also not a case involving a broad question of constitutional law, where an
       objectively reasonable police officer might have based his decision on the broad legal
       landscape around the country. This is a simple question whether a specific provision of the
       Vehicle Code was violated.


                                                    -7-
¶ 26       Finally, we note the last paragraph of the majority’s analysis in LeFlore resolves this issue
       in defendant’s favor. Our supreme court noted a police officer who is acting in defiance of the
       plain language of an existing statute or judicial order—instead substituting his own erroneous
       interpretation of the statute or decision—cannot be considered as acting in an objectively
       reasonable manner. LeFlore, 2015 IL 116799, ¶ 69. As a result, the trial court did not err in
       excluding evidence arising out of defendant’s traffic stop.

¶ 27                                      III. CONCLUSION
¶ 28      For the reasons stated, we affirm the circuit court’s judgment.

¶ 29      Affirmed.




                                                   -8-